Citation Nr: 1758637	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  08-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an inguinal hernia and if so, whether service connection is warranted.

2.  Entitlement to service connection for varicose veins of the right lower extremity and peripheral vascular disease (PVD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2012, the Board remanded the matters for further development and to clarify whether the Veteran was claiming entitlement to compensation pursuant to 38 U.S.C. § 1151 for residuals of an inguinal hernia operation as his underlying claim rather than direct service connection for an inguinal hernia or as an additional claim.  The RO sent the clarification letter in July 2016.  The Veteran responded in May 2017 that he had no additional evidence or comments regarding his appeal and asked to continue the process.  Consequently, the issue on appeal remains the same with respect to the inguinal hernia. 

In July 2012, the Board additionally remanded claims of entitlement to initial ratings in excess of 30 percent for service-connected depressive disorder and 10 percent for varicose veins of the left leg with peripheral vascular insufficiency for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (19991).  The SOC was issued in January 2017; however, the Veteran did not file a timely substantive appeal.  38 C.F.R. § 19.30.  Consequently, the Board does not have jurisdiction over these issues. 


FINDINGS OF FACT

1.  An August 2004 rating decision denied the claim of entitlement to service connection for inguinal hernia; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision. 

2.  The evidence submitted since the August 2004 rating decision is relevant and probative of the issue at hand.

3.  The Veteran's inguinal hernia was not present during service or for many years thereafter, and it is not shown to be related to his military service.

4.  The Veteran's varicose veins and PVD of the right lower extremity was not present during service or for many years thereafter, and it is not shown to be related to his military service.


CONCLUSIONS OF LAW

1. The August 2004 rating decision, which denied service connection for inguinal hernia, is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The evidence received since the August 2004 rating decision, which denied service connection for inguinal hernia, is new and material, and the claim is reopened.  38 U.S.C. §§ 5103A, 5107, 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria are not met for entitlement to service connection for inguinal hernia.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

4.  The criteria are not met for entitlement to service connection for varicose veins and PVD of the right lower extremity.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

The Veteran was not provided with a VA examination and opinion to assess the etiology of his claimed inguinal hernia; however, VA need not conduct an examination with respect to this issue as information and evidence of record contains sufficient competent medical evidence to decide the claim. 
See 38 C.F.R. § 3.159 (c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79   (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case, the standards of McLendon are not met in this case as there is no evidence of an inguinal hernia in service or for many years after or any competent evidence that inguinal hernia may be associated with the Veteran's service.  As such, remand for a VA examination is not necessary with respect to this issue.

New and Material

The Veteran seeks to reopen a previously denied claim for service connection for inguinal hernia.  By an August 2004 rating action, the RO denied the claim for service connection for inguinal hernia on the basis that there was no evidence of a current inguinal hernia.  The RO additionally found no evidence of an inguinal hernia in service.  The Veteran did not appeal the decision.   No relevant evidence was submitted within one year of the date on which notice of the decision was issued.  38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, that decision is final.  38 U.S.C.A. § 7105.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board notes that in the March 2017 supplemental statement of the case, the RO reopened the issue of service connection for inguinal hernia.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At the time of the August 2004 rating decision, the record included service treatment records from the Veteran's active duty service, an October 1973 report of VA examination, and VA outpatient treatment records dated in 2003 and 2004 that were negative for an inguinal hernia.  Also of record was a September 2002 VA examination showing the Veteran reported a left inguinal herniorrhaphy in 2001.  

Since the August 2004 rating decision, new evidence has been added to the record that is material to the Veteran's claim.  Notably, recently obtained VA outpatient treatment records contain diagnosis and treatment for bilateral inguinal hernias.        

This evidence was not before the RO in August 2004 , i.e. evidence of a current disability, and it is not cumulative or redundant evidence then of record.  The Board therefore finds that the new evidence is material, and that it raises a reasonable possibility of substantiating the claim.  Moreover, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record and the claim must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

The Veteran asserts that he currently has inguinal hernia and varicose veins and PVD of the right lower extremity that is the result of his active duty service.  

To establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in-service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303  (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The question of whether the Veteran has inguinal hernia and varicose veins and PVD of the right lower extremity is not in dispute as both disorders have been diagnosed.  However, the service treatment records are negative for both complaints of and treatment for either inguinal hernia or varicose veins and PVD of the right lower extremity, to include the December 1972 separation examination.  

To the extent that any argument is raised as to continuing or ongoing problems with either inguinal hernia or varicose veins and PVD of the right lower extremity since discharge from the military, the Veteran's service ended in December 1972, the first post-service documented finding of varicose veins of the right leg and inguinal hernia was in 2001, some 29 years later, respectively.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).  Thus, the evidence of record reveals there was a prolonged period of time, almost three decades following the conclusion of his service without relevant medical complaint or treatment.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

As inguinal hernia and varicose veins and PVD of the right lower extremity were not shown during service or for many years thereafter, service connection may only be granted if there is competent and credible evidence otherwise linking or attributing the current disability owing to these conditions to the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible evidence, to include after the Veteran was examined by VA in 2011.  After reviewing the claim file, and with consideration of the Veteran's statements, the VA examiner opined varicose veins of the right leg were not related to service as they were not shown in service or on examination conducted shortly after discharge in October 1973.  

The VA examiner disassociated the right lower extremity varicose veins from the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  There are no opinions indicating that inguinal hernia is related to his military service.  Thus, service connection is not warranted for inguinal hernia or varicose veins and PVD of the right lower extremity.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

The Veteran's statements are not competent evidence to determine whether inguinal hernia or varicose veins and PVD of the right lower extremity are related to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Neither disorder was diagnosed during service or for many years thereafter.  The probative medical evidence of record does not support a finding that either disorder is  related or attributable to the Veteran's active duty service.  Accordingly, service connection for inguinal hernia and varicose veins and PVD of the right lower extremity must be denied.  38 C.F.R. §§ 3.303, 3.310.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for inguinal hernia and varicose veins and PVD of the right lower extremity, the doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim for service connection for inguinal hernia is granted.

Service connection for inguinal hernia is denied.

Service connection for varicose veins and PVD of the right lower extremity is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


